DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 October 2020 has been entered.
 
Response to Amendment
	Applicant’s amendment, filed 08 October 2020, has been reviewed and entered.  Claims 1-8 and 10 are amended leaving claims 1-11 pending.  This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 08 October 2020 have been fully considered but they are not persuasive.
Examiner did not identify any allowable subject matter, so did not initiate an interview (Remarks page 6).
Regarding the specification objection (Remarks page 6-7) and 112 rejection (Remarks page 7), Applicant argues the recitation has been amended.  Although claim 5 is amended, the recitation “hugging fit” remains in line 8 and the objection and rejection stand.  As discussed in the interview and stated in the interview summary of 23 September 2020, deleting “hugging” from claim 5 would obviate the objection and 112 rejection.
Applicant argues Bay does not disclose a close conforming fit of the lower panel around the user’s torso (Remarks page 7).  The recitation “dimensioned for a close conforming fit against a skin surface” (claim 1), “conforming close fit of the lower panel around the user’s torso” (claim 5), “a close fit of the lower panel around the user’s torso” (claim 8), etc., are intended use recitations.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention 
Applicant argues Bay does not disclose a back lateral line proximal to a wearer’s upper and middle trapezius muscles when worn because Bay’s back lateral line extends across the lower portion of the wearer’s shoulder blades (Remarks page 8).  Bay does not expressly disclose the back lateral line extends across the lower portion of the wearer’s shoulder blades, so this appears to be Applicant’s opinion and not a disclosure of Bay’s.  Even if Applicant is correct, the lower portion of the shoulder blades are “proximal” the trapezius muscles and so a back lateral line extending across the lower portion of the wearer’s shoulder blades would also be “proximal” to a wearer’s upper and middle trapezius muscles.
Applicant argues Bay’s back lateral line does not join the lower panel with the upper panel (Remarks page 8).  This is not recited in the claims.  Even so, as shown in the annotated figures in the rejections below, what Applicant refers to as an intermediate panel is considered to be part of the lower panel, where the lower panel is the combination of Bay’s intermediate and lowest panels.

Applicant argues Bay does not fit against a skin surface because Bay has an inner liner that would contact the skin surface rather than the lower panels (Remarks page 9).  Applicant does not identify Bay’s inner liner so it is not clear to what element Applicant is referring.  Even so, an inner liner could be included in the interpretation of the lower panel, such that the inner liner of the lower panel would be against a skin surface when worn.
Applicant argues Onzawa does not teach or suggest panels (Remarks page 9-10).  This argument is not commensurate with the rejection.  Onzawa is not used in the rejection teach panels.  Bay discloses panels and Onzawa is used in the rejection as a teaching of neoprene material.
The arguments regarding the Koller reference are moot in view of the new grounds of rejection (Remarks page 11).
In light of the above, the rejection is believed to be proper.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the back face of the lower panel has converging arcuate lines dimensioned to encircle the user's shoulders” (claim 4, and particularly, the back face of the lower panel having converging arcuate lines; figures 4 and 6 show the converging arcuate lines dividing the upper and lower panels, not being an element of the lower panel as recited in claim 4) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “hugging fit,” claim 5.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction the “the back face of the lower panel has converging arcuate lines dimensioned to encircle the user's shoulders” (claim 4, and particularly, the back face of the lower panel having converging arcuate lines; PP 024 discloses the arcuate lines divide the upper and lower panels, not that they are an element of the lower panel as recited in claim 4).

Claim Objections
Claim 1 is objected to because of the following informalities:  “the a” in line 8.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  a word or word appears to be missing between the bolded words in the recitation, “the lateral zipper operable to selectively adjust the close conforming fit the lower panel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 5 recites the human anatomy “an upper panel extending across the chest and around the shoulders of a user's body” which is nonstatutory subject matter.  This rejection may be obviated by amending the recitation to a proper function recitation, such as reverting it to an “adapted to extend” recitation.
Claims 6 and 7 are rejected for depending from rejected claim 5.
Claim 8 recites the human anatomy “an upper panel extending across the chest and around the shoulders of a user's body” which is nonstatutory subject matter.  This rejection may be obviated by amending the recitation to a proper function recitation, such as reverting it to an “adapted to extend” recitation.
Claims 9-11 are rejected for depending from rejected claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 is rejected for the new matter “close torso hugging fit,” and particularly the limitation “hugging” which is not found in the originally filed disclosure.
Claims 6 and 7 are rejected for depending from rejected claim 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the trademark “LYCRA” in line 13.  When a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.  The claim scope is 
Claims 1-3, 5-8, and 10 recite the limitation "the lateral zipper."  There is insufficient antecedent basis for this limitation in the claim.  Inserting –side—before “zipper” would be sufficient to overcome this rejection.
Claims that depend from a rejected claim are also rejected.
Claim 5 recites the limitation "the conforming close fit" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the front and the back lateral lines".  There is insufficient antecedent basis for this limitation in the claim.  Replacing “front” with –frontal—would be sufficient to overcome this rejection.
Claims 6 and 7 are rejected for depending from rejected claim 5.

Claim Rejections - 35 USC § 103

Claims 1-3, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bay (US 20080040832 A1) in view of Onozawa (US 5,282,277) and Arnold et al. (US 20170290383 A1).

As to claim 1, Bay discloses a fitness garment for retaining body heat at targeted areas of a user's torso (ventilated garment, title, considered to be a “fitness garment” 
a lower panel (see annotated figs 2 and 3 below), a front face of the lower panel extends from a waistline to a frontal lateral line proximal to a wearer's pectoral muscles when worn (see annotated fig 2 below, capable of extending and intended to extend from waistline to a line “proximal” a wearer’s pectoral muscles, depending on the size and shape of the wearer with respect to the garment, see fig 1), a back face of the lower panel extends from the waistline to a back lateral line proximal to a wearer's upper and middle trapezius muscles when worn (see annotated fig 3 below, capable of extending and intended to extend from waistline to a line “proximal” a wearer's upper and middle trapezius muscles, depending on the size and shape of the wearer with respect to the garment), wherein the lower panel is dimensioned for a close conforming fit against a skin surface of the a target area of an abdomen and a back to induce sweating and weight loss of the wearer at the target area (capable of being dimensioned for a close fit, such as when the wearer selects a lower panel that will fit the wearer closely, capable of inducing sweating and weight loss such as when heat builds between the wearer and the garment; furthermore, “close” is a relative term of degree, and what is considered a “close conforming fit” will vary from wearer to wearer);
an upper panel joined to the lower panel (see annotated figs 2 and 3 below), the upper panel along the frontal lateral line and the back lateral line (see annotated figs 2 and 3 below), the upper panel adapted to extend across the chest and around the shoulders of a user's body (capable of and intended to extend as shown in figs 1 and 2), 
a zipper extends from the waistline to a neckline of the front face of the garment to permit the user to don the garment and operate the zipper closure to provide the close conforming fit of the lower panel and the upper panel around the user's torso (zipper attachment system 79 as shown in figs 2 and 4, capable of providing the close conforming fit, such as when the jacket is zipped up to connect the left and right front sides around the wearer’s torso).  
Bay does not disclose the lower panel formed of a neoprene material.
Onozawa teaches a similar fitness garment (body cover, title) including panels formed of a neoprene material (abstract).
It is noted that Bay does disclose the lower panel 31 is wind resistant, and Onozawa teaches neoprene acts as a wind breaker (col 1 line 25-30).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the lower panel of Bay to be formed of neoprene material as taught by Onozawa, since it is within the general skill of a worker in the art 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the lower panel of Bay to be formed of neoprene material as taught by Onozawa, for the purpose of exchanging one wind resistant material (Bay 31) for another (Onozawa abstract) to additionally provide waterproofness and insulation (Onozawa col 1 line 25-30).
Bay does not disclose a lateral side zipper extends from a bottom edge of the waistline to an upper portion of the lower panel, the lateral zipper operable to selectively close a lateral side opening extending to the lower edge of the waistline of the lower panel from a top end thereof towards the bottom edge of the waistline.
Arnold teaches a similar garment (apparel item, title) including a lateral side zipper extends from a bottom edge of the waistline to an upper portion of the lower panel (coupling mechanism 146, pp 0033 discloses 146 is a zipper), the lateral zipper operable to selectively close a lateral side opening extending to the lower edge of the waistline of the lower panel (ventilation opening 142) from a top end thereof towards the bottom edge of the waistline (fig 7).
Both Bay and Arnold are drawn to jackets (Arnold pp 0029) that are selectively ventilated with zippered openings.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the garment of Bay with a lateral size zipper, for the purpose of providing ventilation to the wearer (Arnold abstract).

    PNG
    media_image1.png
    612
    814
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    785
    media_image2.png
    Greyscale


As to claim 2, Bay as modified discloses the fitness garment of claim 1, further comprising: the lateral zipper operable to selectively adjust the close conforming fit  the lower panel from the top end thereof towards the waistline as the user loses weight at the target area (this is the obvious result of the combination of Bay and Arnold presented in the rejection of claim 1 above, where Arnold’s zipper is capable of and selectively adjusting and intended to selectively adjust; e.g., the user could leave the zipper open at a higher weight/ torso circumference and incrementally close the zipper toward the waistline as the user’s weight/ torso circumference is reduced).


Bay as modified does not expressly disclose the closure panel formed of the flexible breathable fabric.
Arnold does teach the fabric having permeability properties (pp 0034); therefore, Arnold teaches a flexible breathable fabric but not the flexible breathable fabric.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the fabric having permeability properties to be flexible breathable fabric, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the fabric having permeability properties to be flexible breathable fabric for the purpose of allowing ambient air from the exterior environment to flow through the closure panel into the interior of the garment (Arnold pp 0034).

As to claim 5, Bay discloses a fitness garment for retaining body heat at targeted areas of a user's torso (ventilated garment, title, considered to be a “fitness garment” because it is capable of being and intended to be worn form sports as disclosed in pp 
a lower panel to encircle the user’s torso (see annotated figs 2 and 3 below), the lower panel extending from a waistline to a frontal lateral line proximal to a wearer's pectoral muscles when worn (see fig 1 and annotated fig 2 below, capable of extending and intended to extend from waistline to a line “proximal” a wearer’s pectoral muscles, depending on the size and shape of the wearer with respect to the garment), a back lateral line proximal to a wearer's trapezius muscles when worn (see annotated fig 3 below, capable of extending and intended to extend from waistline to a line “proximal” a wearer's upper and middle trapezius muscles, depending on the size and shape of the wearer with respect to the garment), the front and the back lateral lines interconnected by converging arcuate lines (see annotated figs 2 and 3 below) partially circumscribing the user's shoulders when worn (figs 1-3), the lower panel is dimensioned for a close torso hugging fit about a target area of an abdomen and a back of the wearer to induce sweating of the wearer at the target area (capable of being dimensioned for a close torso hugging fit, such as when the wearer selects a lower panel that will fit the wearer closely, capable of inducing sweating and weight loss such as when heat builds between the wearer and the garment; furthermore, “close” is a relative term of degree, and what is considered a “close fit” will vary from wearer to wearer);
an upper panel extending across the chest and around the shoulders of a user's body (see fig 1 and annotated fig 2 below; capable of and intended to extend as shown in the figures), the upper panel formed of a flexible breathable fabric (pp 0029 discloses a number of flexible breathable fabrics), the converging arcuate lines are medially 
a zipper closure extending from the waistline to a neckline of a front face of the fitness garment to permit the user to don the garment and operate the zipper closure to provide the close conforming fit of the lower panel around the user's torso (zipper attachment system 79 shown in figs 2 and 4).  
Bay does not disclose the lower panel formed of a neoprene material.
Onozawa teaches a similar fitness garment (body cover, title) including panels formed of a neoprene material (abstract).
It is noted that Bay does disclose the lower panel 31 is wind resistant, and Onozawa teaches neoprene acts as a wind breaker (col 1 line 25-30).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the lower panel of Bay to be formed of neoprene material as taught by Onozawa, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the lower panel of Bay to be formed of neoprene material as taught by Onozawa, for the purpose of exchanging one wind resistant material (Bay 31) for another (Onozawa abstract) to additionally provide waterproofness and insulation (Onozawa col 1 line 25-30).

Arnold teaches a similar garment (apparel item, title) including a lateral side zipper extends vertically from the a lower edge of the waistline to an upper portion of the lower panel (coupling mechanism 146, pp 0033 discloses 146 is a zipper), the lateral zipper operable to selectively close a lateral side opening (ventilation opening 142) of the lower panel from a top end thereof to the bottom edge of the waistline (fig 7).
Both Bay and Arnold are drawn to jackets (Arnold pp 0029) that are selectively ventilated with zippered openings.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the garment of Bay with a lateral size zipper, for the purpose of providing ventilation to the wearer (Arnold abstract).

    PNG
    media_image3.png
    612
    814
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    598
    785
    media_image4.png
    Greyscale


As to claim 6, Bay as modified discloses the fitness garment of claim 5, further comprising: the lateral zipper operable to selectively close a lateral side opening of the lower panel from a top end thereof towards the waistline to adjust the close conforming fit as the user loses weight at the target area (this is the obvious result of the combination of Bay and Arnold presented in the rejection of claim 5 above, where the zipper is capable of and selectively adjusting and intended to selectively adjust; e.g., the user could leave the zipper open at a higher weight/ torso circumference and incrementally close the zipper toward the waistline as the user’s weight/ torso circumference is reduced).  

As to claim 7, Bay as modified discloses the fitness garment of claim 6, further comprising: a closure panel attached to an interior of the lateral side opening (Arnold left side insert 140), the closure panel retaining a free end of the lower panel in the close conforming fit when the lateral zipper is in an open condition (Arnold fig 1).
Bay as modified does not disclose the closure panel formed of the flexible breathable fabric.
Arnold does teach the fabric having permeability properties (pp 0034); therefore, Arnold teaches a flexible breathable fabric but not the flexible breathable fabric.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the fabric having permeability properties to be flexible breathable fabric, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the fabric having permeability properties to be flexible breathable fabric for the purpose of allowing ambient air from the exterior environment to flow through the closure panel into the interior of the garment (Arnold pp 0034).

As to claim 8, Bay discloses a method to promote targeted water and body fat loss around a user's torso (capable of promoting), comprising:

an upper panel extending across the chest and around the shoulders of a user's body (see annotated fig 2 below),  the lower panel dimensioned to a target area corresponding to an abdomen and a back of the wearer to induce sweating at the target area when worn (capable of being dimensioned and intended to correspond to an abdomen and back as shown in the figures, capable of inducing sweating such as when heat builds between the wearer and garment), the upper panel formed of a flexible breathable fabric to permit freedom of arm movement (pp 0029 discloses a number of flexible breathable fabrics), and a zipper closure extending from the waistline to a neckline of a front face of the fitness garment (zipper attachment system 79, figs 2 and 4) to permit the user to don the garment and operate the zipper closure to provide a close fit of the lower panel around the user's torso (capable of providing a close fit, such as when the jacket is zipped up to connect the left and right front sides around the wearer’s torso); and donning the fitness garment over the user's torso (fig 1).  
Bay does not disclose the lower panel formed of a neoprene material.
Onozawa teaches a similar fitness garment (body cover, title) including panels formed of a neoprene material (abstract).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the lower panel of Bay to be formed of neoprene material as taught by Onozawa, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the lower panel of Bay to be formed of neoprene material as taught by Onozawa, for the purpose of exchanging one wind resistant material (Bay 31) for another (Onozawa abstract) to additionally provide waterproofness and insulation (Onozawa col 1 line 25-30).
Bay does not disclose a lateral side zipper that extends vertically from the a lower edge of the waistline to an upper portion of the lower panel, the lateral zipper operable to selectively close a lateral side opening of the lower panel from a top end thereof to the bottom edge of the waistline.
Arnold teaches a similar garment (apparel item, title) including a lateral side zipper that extends vertically from the a lower edge of the waistline to an upper portion of the lower panel (coupling mechanism 146, pp 0033 discloses 146 is a zipper), the lateral zipper operable to selectively close a lateral side opening (ventilation opening 142) of the lower panel from a top end thereof to the bottom edge of the (fig 7).
Both Bay and Arnold are drawn to jackets (Arnold pp 0029) that are selectively ventilated with zippered openings.


    PNG
    media_image3.png
    612
    814
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    598
    785
    media_image4.png
    Greyscale


As to claim 9, Bay as modified discloses the method of claim 8, further comprising: selectively operating the zipper to regulate the body temperature of the user (Arnold figs 7-9).

As to claim 10, Bay as modified discloses the method of claim 8, further comprising: operating the lateral zipper to selectively close the lateral side opening of the lower panel from a top end thereof towards the waistline (Arnold figs 7-9) to adjust the close conforming fit of the lower panel as the wearer loses weight at the target area (capable of adjusting the close conforming fit, e.g., the user could leave the zipper open 

As to claim 11, Bay as modified discloses the method of claim 10, further comprising: selectively operating the lateral side zipper (Arnold figs 7-9) to regulate the body temperature of the user (capable of regulating and intended to regulate, see Arnold abstract).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bay (US 20080040832 A1) in view of Onozawa (US 5,282,277) and Arnold et al. (US 20170290383 A1) as applied to claim 1 above, and further in view of Bay (US 20040158910 A1, hereinafter, “Bay’910”).

As to claim 4, Bay as modified does not disclose the back face of the lower panel has converging arcuate lines dimensioned to encircle the user's shoulders, medially spaced apart from an arm opening of the fitness garment.
Bay’910 teaches a similar garment (garment, title) including the back face of the lower panel has converging arcuate lines dimensioned to encircle the user's shoulders (the rounded outline of 35 as shown in fig 3 and/ or 79 and/ or 81 as shown in fig 7), medially spaced apart from an arm opening of the fitness garment (figs 3 and 7).
It is noted that Applicant has not defined the structure or function of the “lines” and the outlines of pads 35, 79, and 81 are “converging arcuate lines” as shown in the figures that are capable of encircling at least portions of the user’s shoulders.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732